Order filed July 10, 2014.




                                      In The

                    Fourteenth Court of Appeals
                              NO. 14-14-00343-CV
                                  ____________

                         VINCENT LILLY, Appellant

                                        V.

    TEXAS DEPARTMENT OF CRIMINAL JUSTICE, ET AL, Appellee


                   On Appeal from the 412th District Court
                          Brazoria County, Texas
                       Trial Court Cause No. 74682I

                                     ORDER

      According to information provided to this court, this is an appeal from a
final judgment signed March 31, 2014. Appellant filed an affidavit of indigence.
See Tex. R. App. P. 20.1. No contest was timely filed. Accordingly, we issue the
following order:

      The Brazoria County District Clerk is ordered to file the clerk’s record for
this appeal, containing the required contents listed in Texas Rule of Appellate
Procedure 34.5(a), with the clerk of this court on or before August 11, 2014.

                                  PER CURIAM